           Case 1:21-cv-00141-AWI-HBK Document 15 Filed 06/09/21 Page 1 of 2


 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                             EASTERN DISTRICT OF CALIFORNIA
 6

 7   VALLEY SELECT FOODS, INC., a                         CASE NO. 1:21-CV-0141 AWI HBK
     British Columbia corporation,
 8
                            Plaintiff                     ORDER VACATING JUNE 14, 2021
 9                                                        HEARING, ORDER REGARDING
                    v.                                    MOTIONS TO COMPEL AND DISMISS,
10                                                        and ORDER REGARDING
     FORDEL MARKETING, LLC, a                             STIPULATION FOR ARBITRATION
11   California Limited Liability Company, and
     DOES 1-10 inclusive,
12                                                        (Doc. Nos. 10, 12, 14)
                            Defendant
13

14          Currently set for hearing on June 14, 2021, are Defendant’s motion to compel arbitration
15 and Plaintiff’s motion to dismiss counterclaims. See Doc. Nos. 10, 12. On June 3, 2021, the

16 parties filed a stipulation. See Doc. No. 14. The stipulation withdraws the two pending motions,

17 agrees to submit all claims (original and counterclaims) to binding arbitration, requests that the

18 case be stayed pending arbitration, and agrees to submit a status report on October 29, 2021. See

19 id.

20          The Court will give effect to the stipulation. However, there is one aspect of the
21 stipulation that requires additional explanation. When all claims are subject to arbitration, courts

22 have the discretion to dismiss the case. See Sparling v. Hoffman Constr. Co., 864 F.2d 635, 638

23 (9th Cir. 1988); Gadomski v. Wells Fargo Bank N.A., 281 F.Supp.3d 1015, 1021 (E.D. Cal.

24 2017); Luna v. Kemira Specialty, Inc., 575 F.Supp.2d 1166, 1178 (C.D. Cal. 2008). It is this

25 Court’s general preference to dismiss a case instead of issuing a stay when all claims are subject to

26 arbitration. E.g. Carroll v. Dick’s Sporting Goods, Inc., 2020 U.S. Dist. LEXIS 167754, *5-*6

27 (E.D. Cal. Sept. 14, 2020) (explaining rationale for dismissing action instead of issuing a stay

28 when arbitration was ordered through stipulation of the parties).
            Case 1:21-cv-00141-AWI-HBK Document 15 Filed 06/09/21 Page 2 of 2


 1          In order for the parties to explain why a stay in this case, as opposed to a dismissal, is
 2 necessary, the Court will give the parties a short period of time to respond to the Court’s concerns

 3 over issuing a stay. At this time, the Court will vacate the June 14 hearing and deny the two

 4 pending motions as withdrawn. Once the Court receives the parties’ response, the Court will order

 5 the parties to arbitration and decide whether to stay or dismiss this case.

 6

 7                                                   ORDER
 8          Accordingly, IT IS HEREBY ORDERED that:
 9 1.       The June 14, 2021 hearing on Defendant’s motion to compel is VACATED;
10 2.       Defendant’s motion to dismiss (Doc. No. 10) is DENIED AS WITHDRAWN in light of
11          the parties’ June 3, 2021 stipulation;
12 3.       Plaintiff’s motion to compel (Doc. No. 12) is DENIED AS WITHDRAWN in light of the
13          parties’ June 3, 2021 stipulation;
14 4.       As soon as possible, but no later than Monday, June 14, 2021, the parties may file a
15          supplement that explains the necessity for the Court to issue a stay in this matter, as
16          opposed to dismissing the case, while the parties pursue arbitration; and
17 5.       The failure of the parties to file a supplemental brief will be construed as a representation
18          that there are no objections to ordering arbitration and dismissing the case.
19
     IT IS SO ORDERED.
20

21 Dated:    June 8, 2021
                                                  SENIOR DISTRICT JUDGE
22

23

24

25

26

27

28

                                                       2
